Exhibit 10.6.5



THE THIRD POINT REINSURANCE LTD.
2013 OMNIBUS INCENTIVE PLAN
EMPLOYEE PERFORMANCE RESTRICTED SHARES
AWARD NOTICE
[employee]
[Address]                
[address]                


You have been granted the number of restricted shares (“Restricted Shares”),
US$0.10 par value, of Third Point Reinsurance Ltd. (the “Company”), set forth
below pursuant to the terms and conditions of the Third Point Reinsurance Ltd.
2013 Omnibus Incentive Plan (the “Plan”) and the Employee Performance Restricted
Shares Agreement (together with this Award Notice, the “Agreement”), subject to
adjustment as provided in Section 5 of the Agreement. Copies of the Plan and the
Performance Restricted Shares Agreement are attached hereto. Capitalized terms
not defined herein shall have the meanings specified in the Plan or the
Agreement.
Restricted Shares:     
Grant Date:        
Vesting Date:    


Performance Goals


Vesting will be based on achievement of the following corporate performance
goal(s):




 
[signature page follows]
                    
Third Point Reinsurance Ltd.


By:_________________________
Name:
Title:




Acknowledgment, Acceptance and Agreement:


By signing below and returning this Award Notice to Third Point Reinsurance Ltd.
at the address stated herein, I hereby acknowledge receipt of the Agreement and
the Plan, accept the Performance Restricted Shares granted to me and agree to be
bound by the terms and conditions of this Award Notice, the Agreement and the
Plan.


_____________________________
[employee name]                        




______________________________
Date





THIRD POINT REINSURANCE LTD.
3 WATERLOO LANE
PEMBROKE HM 08
BERMUDA
ATTENTION: GENERAL COUNSEL


EMPLOYEE PERFORMANCE RESTRICTED SHARES AGREEMENT

EMPLOYEE PERFORMANCE RESTRICTED SHARES AGREEMENT (the “Agreement”) dated as of
the Grant Date set forth in the Notice of Grant (as defined below), by and
between Third Point Reinsurance Ltd., a Bermuda exempted company (the
“Company”), and the employee whose name appears in the Notice of Grant (the
“Participant”), pursuant to the Third Point Reinsurance Ltd. 2013 Omnibus
Incentive Plan, as in effect and as amended from time to time (the “Plan”).
Capitalized terms that are not defined herein shall have the meanings given to
such terms in the Plan.
1. Grant of Performance Restricted Shares. The Company hereby evidences and
confirms its grant to the Participant, effective as of the Grant Date, of the
number of performance restricted shares of the Company (the “Restricted Shares”)
specified in the Third Point Reinsurance Ltd. 2013 Omnibus Incentive Plan
Performance Restricted Shares Grant Notice delivered by the Company to the
Participant (the “Notice of Grant”). This Agreement is subordinate to, and the
terms and conditions of the Restricted Shares granted hereunder are subject to,
the terms and conditions of the Plan, which are incorporated by reference
herein. If there is any inconsistency between the terms hereof and the terms of
the Plan, the terms of the Plan shall govern. The Restricted Shares shall be
considered a Performance Award under the Plan.
2.    Vesting of Restricted Shares.
(a)    Vesting. Except as otherwise provided in this Section 2, the Restricted
Shares shall become vested, if at all, on the vesting date(s) set forth in the
Notice of Grant (each, a “Vesting Date”), subject to the Participant’s continued
provision of Services to the Company or any Subsidiary thereof through such
date, and to the achievement of the Performance Goals (the “Goals”) established
by the Committee pursuant to the Plan for the Restricted Shares for the
performance period(s) (each a “Performance Period”) set forth in the Notice of
Grant, as certified by the Committee. As soon as feasible after the end of the
Performance Period, the Committee will determine whether the Goals have been
satisfied, in whole or in part. Based upon the foregoing determination, the
number of Restricted Shares will vest as of the Vesting Date on a percentage
basis, as set forth in the Notice of Grant. Restricted Shares that have not
vested by the Vesting Date in accordance with this Section 2 shall be forfeited.
The period over which the Restricted Shares vest and continuing through the date
on which the Committee determines whether the Goals have been satisfied is
referred to as the “Restricted Period.”
(b)    Termination of Services.
(i)    Death or Disability. If a Participant’s Services to the Company terminate
due to death or Disability prior to the Vesting Date, the Restricted Shares
shall be deemed vested to the extent of the number of Restricted Shares that
would have vested any time prior to the first anniversary following the date of
the Participant’s death or the effective date of the Participant’s Termination
of Service due to Disability, had the Participant’s Service continued through
such anniversary, subject to the achievement of the Goals. Any remaining
unvested Restricted Shares shall immediately be forfeited and cancelled
effective as of the date of the Participant’s death or effective date of the
Participant’s Termination of Service due to death or Disability.
(ii)    Retirement. If a Participant’s Services to the Company terminate due to
Retirement prior to the Vesting Date, the Restricted Shares shall be deemed
vested to the extent of the number of Restricted Shares that would have vested
as of the Vesting Date had the Participant’s Service continued until the Vesting
Date, subject to achievement of the Goals; provided, that if, upon or following
the Participant’s Termination of Service due to Retirement, without the prior
written consent of the Company, the Participant becomes employed by or provides
consulting or other services to any Person other than the Company or a
Subsidiary, all unvested Restricted Shares shall immediately be forfeited and
cancelled effective as of the date of the Participant’s commencement of such
Service. Any remaining unvested Restricted Shares shall immediately be forfeited
and cancelled effective as of the date of the Participant’s Termination of
Service due to Retirement.
(iii)    For Cause. If a Participant’s Services to the Company are terminated
for Cause, all outstanding Restricted Shares, whether or not vested, shall
immediately be forfeited and cancelled effective as of the date of the
Participant’s Termination of Service.
(iv)    Any Other Reason. If a Participant’s Services to the Company terminate
for any reason other than death, Disability, Retirement or Cause prior to the
Vesting Date, all unvested Restricted Shares shall immediately be forfeited and
cancelled effective as of the date of the Participant’s Termination of Service.
(c)    Change in Control. In the event of a Change in Control, then the
Restricted Shares shall vest immediately prior to the Change in Control to the
extent of the number of Restricted Shares that would vest based on achievement
of the Goals determined based on performance achieved through the end of the
fiscal quarter ending immediately prior to the Change in Control, and any
remaining unvested Restricted Shares shall be forfeited and cancelled effective
immediately prior to the Change in Control.
(d)    Committee Discretion. Notwithstanding anything contained in this
Agreement to the contrary, the Committee, in its sole discretion, may accelerate
the vesting with respect to any Restricted Shares under this Agreement, at such
times and upon such terms and conditions as the Committee shall determine.
3.    Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the Restricted Shares that become vested
unless such Shares are registered under the Securities Act of 1933, as amended
(the “Securities Act”), or, if such Shares are not then so registered, such sale
would be exempt from the registration requirements of the Securities Act. The
sale of such Shares must also comply with other applicable laws and regulations
governing the Shares and Participant may not sell the Shares if the Company
determines that such sale would not be in material compliance with such laws and
regulations.
4.    Participant’s Rights with Respect to the Restricted Shares.
(a)    Restrictions on Transferability. During the Restricted Period, the
Restricted Shares granted hereby are not assignable or transferable, in whole or
in part, and may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including without limitation by gift, operation of law or otherwise)
other than by will or by the laws of descent and distribution to the estate of
the Participant upon the Participant’s death.
(b)    Rights as Shareholder; No Dividends on Unvested Restricted Shares. The
Participant shall be the record owner of the Restricted Shares until the Shares
are sold or otherwise disposed of, and shall be entitled to all of the rights of
a shareholder of the Company including, without limitation, the right to vote
such shares. Notwithstanding the foregoing, the Participant shall not be
entitled to receive any dividends or other distributions paid with respect to
such shares until the Vesting Date (and only to the extent the Restricted Shares
become vested as of such date). If the Participant forfeits any rights he has
under this Agreement in accordance with Section 2, the Participant shall, on the
date of such forfeiture, no longer have any rights as a shareholder with respect
to the Restricted Shares and shall no longer be entitled to vote or receive
dividends on such Shares.
(c)    Dividend Equivalents. During the period ending on the day immediately
prior to the Vesting Date, the Participant shall be credited with Dividend
Equivalents in the form of a right to a cash payment when cash dividends are
paid on the Shares. Such cash payment shall equal the amount obtained by
multiplying the amount of the dividend declared and paid for each Share by the
number of Restricted Shares held by the Participant on the record date. Any cash
amounts credited to the Participant’s account shall vest (or forfeit) at the
same time and on the same conditions as the Restricted Shares to which they
relate and be paid to the Participant on the applicable Vesting Date for the
related Restricted Shares (or within 30 days thereafter); provided that, if a
Participant’s Services to the Company terminate due to Retirement prior to the
Vesting Date and the payment of any Dividend Equivalents would be subject to
taxation under Section 457A of the Code, such Dividend Equivalents shall be
deemed vested only to the extent of the number of related Restricted Shares that
vest in or prior to the calendar year after of the year of the Participant’s
termination of Service for Retirement, and any remaining unvested Dividend
Equivalents shall immediately be forfeited and cancelled effective as of the
date of the Participant’s termination of Service due to Retirement.
(d)    Shares Certificates. The Company may issue shares certificates or
evidence the Participant’s interest by using a restricted book entry account
with the Company’s transfer agent. Physical possession or custody of any shares
certificates that are issued shall be retained by the Company until such time as
the Restricted Shares vest.
5.    Adjustment in Capitalization. The number, class, Goals or other terms of
any outstanding Restricted Shares shall be adjusted by the Board to reflect any
extraordinary dividend, shares dividend, shares split or share combination or
any recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Shares in such manner as it determines in its sole
discretion.
6.    Miscellaneous.
(a)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(b)    No Right to Continued Services. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries or Shareholders to terminate the Participant’s Services at any
time, or confer upon the Participant any right to continue in the Services of
the Company or any of its Subsidiaries.
(c)    Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.
(d)    Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to the Participant in cash (whether under the Plan
or otherwise) any amount of taxes required by law to be withheld in respect of
the Restricted Shares under the Plan as may be necessary in the opinion of the
Company to satisfy tax withholding required under the laws of any country,
state, city or other jurisdiction, including but not limited to income taxes,
capital gains taxes, transfer taxes, and social security contributions that are
required by law to be withheld. The Company may require the recipient of the
Shares to remit to the Company an amount in cash sufficient to satisfy the
amount of taxes required to be withheld as a condition to the issuance of shares
deliverable to the Participant upon vesting of the Restricted Shares. The
Committee may, in its discretion, require the Participant, or permit the
Participant to elect, subject to such conditions as the Committee shall impose,
to meet such obligations by having the Company sell the least number of whole
Shares having a Fair Market Value sufficient to satisfy all or part of the
amount required to be withheld. The Company may defer delivery of the Shares
until such requirements are satisfied.
(e)    Section 83(b) Election. The Participant may make an election under Code
Section 83(b) (a “Section 83(b) Election”) with respect to the Restricted
Shares. Any such election must be made within thirty (30) days after the Grant
Date. If the Participant elects to make a Section 83(b) Election, the
Participant shall provide the Company with a copy of an executed version and
satisfactory evidence of the filing of the executed Section 83(b) Election with
the US Internal Revenue Service. The Participant agrees to assume full
responsibility for ensuring that the Section 83(b) Election is actually and
timely filed with the US Internal Revenue Service and for all tax consequences
resulting from the Section 83(b) Election.
(f)    Forfeiture, Cancellation and “Clawback” of Awards. The Participant shall
forfeit and disgorge to the Company any Restricted Shares granted or vested and
any gains earned or accrued due to the sale of any Shares to the extent required
by Applicable Law or regulations in effect on or after the Effective Date,
including Section 304 of the U.S. Sarbanes-Oxley Act of 2002 and Section 10D of
the Exchange Act. For the avoidance of doubt, the Committee shall have full
authority to implement any policies and procedures necessary to comply with
Section 10D of the Exchange Act and any rules promulgated thereunder. The
implementation of policies and procedures pursuant to this Section 6(f) and any
modification of the same shall not be subject to any restrictions on amendment
or modification of Awards. Awards granted under the Plan (and gains earned or
accrued in connection with Awards) shall also be subject to such generally
applicable policies as to forfeiture and recoupment (including, without
limitation, upon the occurrence of material financial or accounting errors,
financial or other misconduct or Competitive Activity) as may be adopted by the
Administrator or the Board from time to time and communicated to Participants.
Any such policies may (in the discretion of the Administrator or the Board) be
applied to outstanding Awards at the time of adoption of such policies, or on a
prospective basis only.
(g)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
(h)    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted
Shares evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Restricted Shares is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; and (e) that the future value of the
Shares is unknown and cannot be predicted with certainty.
(i)    Employee Data Privacy. By entering into this Agreement and accepting the
Restricted Shares evidenced hereby, the Participant: (a) authorizes the Company,
any agent of the Company administering the Plan or providing Plan recordkeeping
services, to disclose to the Company or any of its affiliates any information
and data the Company requests in order to facilitate the grant of the Award and
the administration of the Plan; (b) waives any data privacy rights the
Participant may have with respect to such information; and (c) authorizes the
Company and its agents to store and transmit such information in electronic
form.
(j)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Shares evidenced hereby, Participant hereby consents to
the delivery of information (including, without limitation, information required
to be delivered to the Participant pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, this Agreement and the
Restricted Shares via Company website, email or other electronic delivery.
(k)    Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
(l)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 



